SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

371
KA 10-00599
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RAMON RELEFORD, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered March 3, 2010. The judgment convicted
defendant, upon a jury verdict, of assault in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of assault in the first degree (Penal Law § 120.10
[1]). We reject defendant’s contention that he was denied effective
assistance of counsel. Defendant’s reliance on People v Nesbitt (20
NY3d 1080, 1081-1082) is misplaced, inasmuch as the record establishes
that, on summation, defense counsel contested the proof of the
identification of defendant as the assailant as well as the proof of
intent. Next, defense counsel’s remarks at sentencing, while brief,
did not constitute ineffective assistance (see generally People v
Maryon, 20 AD3d 911, 913, lv denied 5 NY3d 854). Although defense
counsel failed to object to the admission of the victim’s medical
records that contained inadmissible hearsay concerning the victim’s
identification of her assailant and failed to introduce into evidence
certain 911 tape recordings, it cannot be said that defense counsel’s
errors with regard to those evidentiary submissions were sufficiently
egregious and prejudicial as to deny defendant a fair trial (see
People v Sinclair, 90 AD3d 1518, 1518, lv denied 18 NY3d 962; see
generally People v Ortega, 15 NY3d 610, 619-620). Defendant’s
remaining allegations of ineffective assistance of counsel are without
merit, and we conclude that the evidence, the law, and the
circumstances of this case, viewed in totality and as of the time of
the representation, establish that defendant received meaningful
representation (see generally People v Baldi, 54 NY2d 137, 147).
Contrary to defendant’s further contention, County Court properly
denied his request to charge reckless assault in the second degree as
                                 -2-                          371
                                                        KA 10-00599

a lesser included offense of assault in the first degree, inasmuch as
there is no reasonable view of the evidence that defendant acted
recklessly rather than intentionally (see People v Flinn, 98 AD3d
1262, 1263, affd 22 NY3d 599, rearg denied 23 NY3d 940). Finally, the
sentence is not unduly harsh or severe.




Entered:   March 20, 2015                      Frances E. Cafarell
                                               Clerk of the Court